DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horl et al. U.S. Patent No. 3,790,781.
Regarding claim 1, Horl discloses a scanning electron microscope ([Abstract]), comprising: an electron optical column (“the bore 2 through which the electron ray 1 passes” [col. 1; line 40]), arranged to generate electron beams and focus the electron beams on a specimen (“the specimen 6 is placed at the one focus 7 of the ellipsoid and is arranged below the bore 2 through which the electron ray 1 passes” [col. 1; lines 39-40]); a first detector, arranged to receive electrons generated by the electron beams acting on the specimen (“In parallel to the bottom of the hollow space a bore might be provided through which the secondary electrons might be drawn off. These secondary electrons can be used for generating a representation” [col. 2; lines 11-14] – forming a “representation” in a scanning electron microscope necessarily includes some form of detector, which is a secondary electron detector since the representation is formed from secondary electrons); and a second detector, arranged to receive photons generated by the electron beams acting on the specimen (“By means of the light conductor 10 being made preferably from quartz, the light passing the shutter aperture is guided to a detector 11” [col. 1; lines 45-47]); wherein the second detector comprises a reflector 4 and a photon detector 11; the reflector 4 is in a ring shape and is arranged to cover a perimeter of the specimen (“Into this hollow space 5 the specimen 6 is placed at the one focus 7 of the ellipsoid and is arranged below the bore 2 through which the electron ray 1 passes” [col. 1; lines 37-38]); and the reflector is arranged to reflect the photons generated on the specimen onto the photon detector (“The light produced at the surface of the specimen is focussed by the mirror 4 at the other focus 9. At this focus a shutter 8 is provided the centre of aperture of which coincides with the focus 9. By means of the light conductor 10 being made preferably from quartz, the light passing the shutter aperture is guided to a detector 11” [col. 1; lines 41-47]).

Regarding claim 2, Horl discloses that the reflector 4 is a parabolic reflecting mirror or an ellipsoidal reflecting mirror (“The most advantageous geometrical configuration for this hollow space 5 has been proved to be the semi-ellipsoid of revolution. However, the hollow space might also be a hemisphere” [col. 1; lines 34-37]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horl et al. U.S. Patent No. 3,790,781 in view of Zotta et al. U.S. PGPUB No. 2017/0345615.

Regarding claim 5, Horl discloses that the second detector is a cathode fluorescence detector since the specification of the immediate application (see paragraph [0003] of the specification) defines a cathode fluorescence detector as any detector which is capable of detecting a cathode fluorescence signal “generated by electron beams acting on a specimen” and which is “an electromagnetic wave in ultraviolet, infrared or visible spectra” (see paragraph [0003], where these wavelengths encompass the entire electromagnetic spectrum). Therefore, since Horl detects light emanating from the specimen when the specimen is irradiated with an electron beam (“By means of the light conductor 10 being made preferably from quartz, the light passing the shutter aperture is guided to a detector 11” [col. 1; lines 45-47]), the detector 11 of Horl is a cathode fluorescence detector, at least as defined by the specification of the immediate application. However, although Horl discloses  that “In parallel to the bottom of the hollow space a bore might be provided through which the secondary electrons might be drawn off. These secondary electrons can be used for generating a representation” [col. 2; lines 11-14], there is no explicit disclosure that the first detector is a backscattered electron detector.
Zotta discloses a scanning electron microscope wherein a secondary electron detector may be alternately exchanged for a backscatter electron detector (“These detectors 109 may include, but are not limited to backscatter electron detectors, x-ray electron detectors, secondary electron detectors, and the like” [0042]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Horl with the backscattered electron detector of Zotta in order to perform different imaging techniques (revealing different information about a sample) with the apparatus of Horl, and since Zotta suggests that exchanging the secondary electron detector of Horl for the backscattered electron detector of Zotta would require only routine skill in the art.

Allowable Subject Matter
Claims 3, 4, 6, 7, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a scanning electron microscope, comprising: a reflective film provided at a lower surface of a first detector arranged to receive electrons generated by electron beams acting on a specimen; wherein the reflective film is arranged to reflect photons generated by the electron beams acting on the specimen such that the photons are reflected from the lower surface of the first detector to a second detector.

Regarding claim 4; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a scanning electron microscope, comprising: a first detector, arranged to receive electrons generated by electron beams acting on a specimen; and a second detector, arranged to receive photons generated by the electron beams acting on the specimen, and comprising a reflector and a photon detector; the reflector is in a ring shape formed by at least two ellipsoidal reflecting mirrors connected to each other, is arranged to cover a perimeter of the specimen, and reflects the photons generated on the specimen onto the photon detector.

Regarding claim 6, the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a scanning electron microscope, comprising: a first ring-shaped detector, arranged to receive electrons generated by electron beams acting on a specimen; and a second ring-shaped detector, arranged to receive photons generated by the electron beams acting on the specimen, and comprising a reflector and a ring-shaped photon detector; the reflector reflects the photons generated on the specimen onto the photon detector; and the reflector and the photon detector are both on an axis that is a center of a principal optic axis of the electron beams generated by an electron source.

Regarding claims 7-10; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881